IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: T.L., A MINOR          : No. 470 EAL 2021
                                           :
                                           :
PETITION OF: E.D., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: T.L., A MINOR          : No. 471 EAL 2021
                                           :
                                           :
PETITION OF: E.D., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2022, the Petition for Allowance of Appeal is

DENIED.